Exhibit 10.4

 
 
 
REVOLVING LOAN AGREEMENT


This REVOLVING LOAN AGREEMENT (this “Agreement”), dated the 29th day of
September, 2010 (the “Effective Date”), is by and among UDF IV FINANCE I, L.P.,
a Delaware limited partnership (the “Borrower”), UNITED DEVELOPMENT FUNDING IV,
a real estate investment trust organized under the laws of the State of Maryland
(“UDF IV”, UDF IV is referred to herein individually at times as a “Guarantor,”)
and UNITED TEXAS BANK (the “Bank”).
 
RECITALS:
 
A.            Borrower is in the business of originating or acquiring loans
evidenced by mortgage notes secured by first and prior liens on real properties
located within the State of Texas that are either (i) entitled residential land,
(ii) finished lots suitable for single family residential construction, which
are held for inventory or (iii) finished lots suitable for single family
residential construction, on which a single family residences are to be or are
being constructed (collectively called the “Mortgage Paper”).
 
B.            Borrower has requested the Bank to extend a loan not to exceed
Three Million Four Hundred Thousand and No/l00 Dollars ($3,400,000.00), in
aggregate, on a revolving loan basis (the “Loan”) from to fund all or part of
the loans evidenced by the Mortgage Paper.
 
C.            Bank is willing to advance the Loan upon the terms and conditions
hereinafter set forth.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the promises herein contained, and each
intending to be legally bound hereby, the parties agree as follows:
 
SECTION I:  THE LOAN
 
1.01 Disbursement of the Loan. Subject to the terms hereof, Bank will credit the
proceeds of the revolving Loan advanced from time to time to the Borrower's
deposit account with the Bank or, at Bank's discretion, to other depository
accounts designated by Borrower.
 
1.02 General Terms. Subject to the terms hereof and the Note (defined below),
the Bank will lend the Borrower, from time to time during the period beginning
on the Effective Date and ending on September 1, 2011, such sums as the Borrower
may request by draw (“Draw”) request to the Bank, received by the Bank not less
than two (2) banking days before Bank is requested to fund such Draw and which
shall not exceed, in the aggregate principal amount at any one time outstanding,
an amount (the “Loan Commitment”) equal to the lesser of $3,400,000.00 or the
Borrowing Base, defined in Section 1.06.  Borrower may borrow, repay without
penalty or premium and reborrow hereunder, from the Effective Date until
September 29, 2011, either the full amount of the Loan Commitment or any lesser
sum. It is the intention of the parties that the outstanding principal amount of
the Loan shall at no time exceed the amount of the then existing Borrowing Base,
and if, at any time, an excess shall for any reason exist, the full amount of
such excess, together with accrued and unpaid interest thereon as herein
provided, shall be immediately due and payable in full. NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THE LOAN DOCUMENTS, BANK SHALL HAVE NO OBLIGATION TO MAKE ANY
FURTHER ADVANCES OF PRINCIPAL UNDER THE LOAN AFTER SEPTEMBER 1, 2011, ALTHOUGH
BANK RESERVES THE RIGHT TO DO SO, IF BANK DEEMS IT NECESSARY TO ADVANCE
PRINCIPAL IN ORDER TO PRESERVE COLLATERAL OR ENFORCE ITS RIGHTS UNDER THE LOAN
DOCUMENTS.
 
 
1

--------------------------------------------------------------------------------

 
This Loan will be secured inter alia by Pledged Mortgage Paper (hereinafter
defined) which shall at all times during the term of the loan have an aggregate
outstanding principal balance equal to at least 154% of the outstanding
principal balance of the Loan.
 
1.03 Draws. Draws will be submitted not more frequently than weekly on forms
acceptable to Bank. Borrower will not submit Draws on or after September 1,
2011.
 
1.04 The Note. The Loan shall be evidenced by a Revolving Line of Credit
Promissory Note (the “Note”), having a stated maturity on September 29, 2011,
with a face amount of $3,400,000.00, executed by Borrower and payable to the
order of Bank.
 
1.05 The Origination and/or Commitment Fees. In exchange for Bank's agreement to
set aside funds to accommodate Borrower's rights to draw hereunder, Borrower
will pay Bank $34,000.00 upon execution of this Agreement by Borrower.
 
1.06 Borrowing Base. The Borrowing Base is an amount equal to the lesser of (i)
sixty-five percent (65%) of the outstanding principal balance of the Pledged
Mortgage Paper, or (ii) fifty percent (50%) of the appraised value of the
Mortgaged Property (hereinafter defined) based upon a Qualified Appraisal
(hereinafter defined) (the “Borrowing Base”). For purposes hereof, the term
“Pledged Mortgage Paper” shall mean Mortgage Paper pledged to Bank by Borrower
and secured by a first and prior deed of trust lien encumbering real properties
located within the State of Texas that are either (i) entitled residential land,
(ii) finished lots suitable for single family residential construction, which
are held for inventory or (iii) finished lots suitable for single family
residential construction, on which a single family residences are to be or are
being constructed (the “Mortgaged Property”), but excluding any Mortgage Paper
which (a) is or becomes past due by more than sixty (60) days, (b) is secured by
townhomes, condos, or duplexes, (c) is secured by property located outside of
Texas, (d) the outstanding principal balance, payment terms, or collateral
securing the Mortgage Paper is modified, except for such modifications to which
the Bank has consented in writing (a “Material Modification”), (e) consists of
an installment contract for deed, (f) is secured by properties that have ad
valorem taxes or other assessments due and owing against the them that are
delinquent. For purposes hereof, “Qualified Appraisal” shall mean means a
current appraisal of the Mortgaged Property (not less than twelve (12) months
old) prepared by a third party appraiser approved by Lender and which is
acceptable to Lender in form and substance, as determined by Lender in its sole
discretion.  Borrower will remove from the Pledged Mortgage Paper pledged to the
Bank at once and without demand (i) any Mortgage Paper that is more than sixty
(60) days past due (ii) any Mortgage Paper that has been renewed, modified or
extended in any way that results in a Material Modification, (iii) any Mortgage
Paper that is secured by properties that have ad valorem taxes or other
assessments due and owing against them that are not paid in full when due to the
appropriate taxing authorities, or (iv) any other Mortgage Paper that is
otherwise out of compliance with the Borrowing Base qualifications, or (v) any
other Mortgage Paper that that Bank has notified Borrower is unsatisfactory to
Bank, as determined by Bank in its sole discretion, in which case Borrower shall
submit replacement Mortgage Paper to Bank which meets the requirements hereof
and is otherwise approved by Bank.  Borrower will submit a reconciliation of
collateral and debt on (i) the first day of each month and (ii) the date of each
Request for an Advance (in the form of Exhibit “R”) (the “Settlement Date”)
together with a current Borrowing Base Certificate in the form of Exhibit “O”)
(and in the case of a Request for an Advance, after giving effect to the advance
so requested).  Prior to September 1, 2011, if the reconciliation shows
available borrowing, the Borrower may draw up to the available amount for
borrowing. If the reconciliation shows available borrowing to be less than the
amount outstanding, the Loan shall be immediately paid down by the Borrower to
the available amount, i.e. the Borrowing Base, at that time. No Draw will be
funded if any default by Borrower is threatened or has occurred under any of
Bank's Loan Documents in Bank's reasonable commercial judgment.
 
 
2

--------------------------------------------------------------------------------

 
1.07 Mortgage Paper Tracking. In order to induce Bank to enter into this
Agreement, Borrower has represented to Bank that Borrower will promptly furnish
Bank with all information needed/requested by Bank from time to time to track
each item of Pledged Mortgage Paper (“Item”) viz. each first lien note and first
lien securing the payment of such first lien note pledged to Bank in order to
independently determine its currency, and to remain assured that no Item of
Pledged Mortgage Paper considered in the Borrowing Base is more than sixty (60)
days past due or otherwise out of compliance with the Borrowing Base
qualifications. In addition, Borrower will furnish any certification of Mortgage
Paper currency under oath that Bank may request from time to time during the
term of the Loan.
 
1.08 Interest Rate and Payments of Interest.
 
(A) Except as otherwise provided under § 1.08(B), interest on the principal
balance of the Loan from time to time outstanding will be payable in monthly
installments (as set forth in the Note) at the floating rate of one percentage
point (1 %) above The Wall Street Journal Prime Rate per annum based on a 360
day year and the actual number of days elapsed, subject to a floor interest rate
of five and one-half percent (5.5%) (the “Floating Rate”). All past due
principal and interest shall bear interest at a rate per annum which is equal to
the highest lawful rate from maturity until paid. Notwithstanding the foregoing
provisions concerning such varying rate, if at any time the Floating Rate
exceeds the highest lawful rate, the rate of interest to accrue on the Note
shall be limited to the highest lawful rate, but if thereafter the Floating Rate
is less than the highest lawful rate, the rate of interest to accrue on the Note
shall be the highest lawful rate until the total amount of interest accrued on
the Note equals the amount of interest which would have accrued if the Floating
Rate had at all times been in effect.
 
(B) It is the intention of the parties hereto to comply with the usury laws
applicable to the Loan; accordingly, it is agreed that notwithstanding any
provision to the contrary in Agreement or in any of the documents securing
payment of the Loan, no such provision shall require the payment or permit the
collection of interest in excess of the maximum permitted by law. If any excess
interest is provided for, contracted for, charged for or received, then the
provisions of this paragraph shall govern and control and neither the Borrower
hereof nor any other party liable for the payment thereof shall be obligated to
pay the amount of such excess interest. Any such excess interest which may have
been collected shall be, at the Bank's option, either applied as a credit
against the then unpaid amount hereof or refunded to Borrower. The effective
rate of interest shall be automatically subject to reduction to the maximum
lawful contract rate allowed under the usury laws as now or hereafter construed.
It is further agreed that without limitation of the foregoing, all calculations
of the rate of interest contracted for, charged for, or received under this
Agreement which are made for the purposes of determining whether such rate
exceeds the maximum lawful rate, shall be made, to the extent permitted by law,
by amortizing, prorating, allocating and spreading in equal parts during the
full stated term of the Loan, all interest contracted for, charged for or
received from the Borrower or otherwise by the Bank.
 
1.09 Payment to the Bank. All sums payable to the Bank hereunder shall be paid
directly to the Bank in immediately available funds. Additionally, upon the
occurrence of an Event of Default, the Bank may charge against any deposit
account of the Borrower all or any part of any amount due hereunder.
 
 
3

--------------------------------------------------------------------------------

 
1.10 Audit of Pledged Mortgage Paper. The Borrower shall permit representatives
of Bank, including independent auditors, collateral verification agents,
attorneys and any other parties from time to time to audit and inspect
Borrower's property, including Borrower's books and records, make photocopies
thereof, and record information relating thereto, and Borrower shall reimburse
Bank upon demand for the fees, costs and expenses of such audits and
inspections. As long as no Event of Default has occurred, Bank agrees to audit
and inspect Borrower's property no more frequently than once in any three (3)
month period. Upon the occurrence of an Event of Default, Bank shall have the
right to audit and inspect Borrower's property more frequently than once in any
three (3) month period.
 
1.11 Servicing Rights. The Borrower covenants that the servicing rights to the
Pledged Mortgage Paper will not be sold or assigned and upon an Event of Default
the Bank will have control of such rights.
 
1.12 Guaranty. Guarantor shall guarantee the Obligations (as defined below) of
Borrower to Bank by executing and delivering to Bank the Guaranty (as defined
below).
 
SECTION II.  CONDITIONS PRECEDENT
 
In addition to the provisions set forth in Section 3.06 below, the obligation of
the Bank to make any advance on the Loan is subject to the following conditions
precedent:
 
2.01 Documents Required for the Closing. The Borrower shall have delivered to
the Bank, prior to the initial disbursement of any Loan amounts (the “Closing”),
the following:
 
(A) The duly executed Note (Exhibit “A”), having a stated maturity on September
29, 2011, with a face amount of $3,400,000.00, executed by Borrower and payable
to the order of Bank;
 
(B) The duly executed Guaranty Agreement (Exhibit “B”) (“Guaranty”), in form
acceptable to Bank signed by Guarantor, together with its current financial
statement in form/substance acceptable to Bank;
 
(C) Borrower's current financial statements (the “Borrower Financial
Statements”) reviewed by its certified public accountant, which shall be
satisfactory in form/content to Bank;
 
(D) Guarantor's current financial statement (the “Guarantor Financial
Statements”) reviewed by their certified public accountant, which shall be
satisfactory in form/content to Bank (Borrower Financial Statements and
Guarantor Financial Statements are collectively referred to herein as the
“Financial Statements”);
 
(E) Collateral Assignment of Notes and Liens and Security Agreement (Exhibit
“C”) (“Assignment”), duly executed by Borrower in favor of Bank, encumbering the
Mortgage Paper comprising the Pledged Mortgage Paper, acceptable to Bank,
including physical possession of the Notes endorsed to Bank and Financing
Statements mentioned in Section III;
 
(F) UCC-l (Exhibit “D”) Financing Statement, duly executed by Borrower,
evidencing the Bank's security interest in the Pledged Mortgage Paper;


 
4

--------------------------------------------------------------------------------

 
(G) Security Agreement (Exhibit “E”) (“Security Agreement”), duly executed by
Borrower in favor of Bank, encumbering the assets of Borrower more particularly
described therein (the “Collateral”);


(H) UCC-l (Exhibit “F”) Financing Statement, duly executed by Borrower,
evidencing the Bank's security interest in the Collateral;
 
(I) Unanimous Written Consent of the Partners of Borrower (Exhibit “G”),
authorizing the execution, delivery, and performance of this Agreement, the
Note, and all other documents to be delivered pursuant hereto at such time;
 
(J) Unanimous Written Consent of the Members and Managers of UDF IV Finance I
Manager, LLC (the “General Partner”) (Exhibit “H”), authorizing the execution,
delivery, and performance of this Agreement, the Note, and all other documents
to be delivered pursuant hereto at such time;
 
(K) Unanimous Written Consent of the Board of Trustees of United Development
Funding IV (Exhibit “I”), authorizing the execution, delivery, and performance
of this Agreement, and all other documents to be delivered pursuant hereto at
such time;
 
(L) Statute of Frauds Notice (Exhibit “J”) duly executed by Bank, Borrower and
Guarantor;
 
(M) Errors and Omissions Agreement (Exhibit “K”) duly executed by Bank, Borrower
and Guarantor;
 
(N) Partnership Certificate of Borrower (Exhibit “L”) duly executed by an
authorized officer on behalf of Borrower, attesting to the formation, existence
and good standing of the Borrower in its state of formation and the state of
Texas, the Borrower’s organizational certificates and agreements, and the
Resolutions of Borrower’s Partners;
 
(O) Company Certificate of the General Partner (Exhibit “M”) duly executed by an
authorized officer on behalf of the General Partner, attesting to the formation,
existence and good standing of the General Partner in its state of formation and
the state of Texas, the General Partner’s organizational certificates and
agreements, and the Resolutions of the General Partner’s Members and Managers;
 
(P) Trust Certificate of Guarantor (Exhibit “N”) duly executed by an authorized
officer on behalf of Guarantor, attesting to the formation, existence and good
standing of Guarantor in its state of formation and the state of Texas,
Guarantor’s organizational certificates and agreements, and the Resolutions of
the Board of Trustees of Guarantor; and
 
(R) Borrowing Base Certificate (Exhibit “O”) duly executed by Borrower.
 
The documents evidencing, securing or otherwise furnished by Bank in connection
with the Loan, including this Agreement and the documents set forth above,
collectively are called “Loan Documents”.




 
37599.2/328371v5
Revolving Loan Agreement – United Texas Bank, as Bank and UDF IV Finance I, L.P.
as Borrower
 
5

--------------------------------------------------------------------------------

 

SECTION III.  SECURITY AGREEMENT
 
3.01 Grant of Security Interest. As collateral security for the payment and
performance of the Note and any and all other liabilities of Borrower to Bank,
direct or contingent, of any nature whatsoever, including both purchase money
and non-purchase money transactions, and whether now existing or hereafter
arising under this Agreement or the other Loan Documents (collectively the
“Obligations”), Borrower hereby grants to Bank a continuing security interest in
the following as collateral security for the payment and performance of the
Obligations, wherever the following is located and whether the following is now
owned or existing or is owned, acquired, or arises hereafter, including, without
limitation, acquisition by contract or by operation of law (all terms used in
this Section 3.01 which are defined in the Uniform Commercial Code shall have
the meanings given to such terms in the Uniform Commercial Code as adopted in
the statutes of Texas): (i) all right, title and interest of the Borrower in and
to the promissory notes constituting the “Pledged Mortgage Paper”; (ii) all
right, title and interest of the Borrower in and to each and every deed of
trust, installment contract for deed, mortgage, guarantee, loan document, title
policy, insurance policy, or any other right ancillary to or securing or
relating to the pledged promissory notes; (iii) all accounts and receivables of
Borrower arising out of or relating to the Pledged Mortgage Paper; (iv) all
general intangibles of Borrower relating to or arising out of the Pledged
Mortgage Paper; (v) all of the rights of Borrower to the payment of money,
including, without limitation, tax refund and insurance proceeds, relating to
the Pledged Mortgage Paper or the real properties securing same; (vi) all files,
records, books, ledger cards (including without limitation, computer programs,
tapes and related electronic data processing software) and writings of Borrower
or in which it has an interest in any way relating to the Pledged Mortgage
Paper; (vii) all other personal property of Borrower of any kind or type
whatsoever relating to the Pledged Mortgage Paper; (viii) the Collateral; and
(ix) all additions, substitutions, replacements, proceeds and products of each
of the foregoing described in this Section 3.01.
 
3.02 Power of Attorney. Borrower hereby designates and/or appoints Bank and each
of its designees or agents as attorney-in-fact of Borrower, irrevocably and with
power of substitution, with authority to take any or all of the following
actions: (i) with respect to any Pledged Mortgage Paper, demand, collect,
receive, settle, compromise, adjust, foreclose and resell and/or give discharges
and releases, all as Bank may determine; (ii) commence and prosecute any actions
in any court for the purposes of collecting amounts owed on Pledged Mortgage
Paper and enforcing any other rights in respect thereof; (iii) defend, settle or
compromise any action brought and, in connection therewith, give such discharge
or release as Bank may deem appropriate; (iv) receive, open and dispose of mail
addressed to Borrower and endorse checks, notes, drafts, acceptances, money
orders, bills of lading, warehouse receipts or other instruments or documents
evidencing payment made on account of or funds paid relating to Pledged Mortgage
Paper on behalf of and in the name of Borrower; (v) sell, assign, transfer, make
any agreement in respect of, or otherwise deal with or exercise rights in
respect of, any Pledged Mortgage Paper as fully and completely as though Bank
were the absolute owner thereof for all purposes; (vi) adjust and settle claims
under any insurance policy related thereto; and (vii) execute financing
statements or amendments thereto or any other documents or writing deemed
necessary by Bank to evidence or perfect Bank's security interest in the Pledged
Mortgage Paper and the Collateral; provided that Bank agrees to furnish copy of
any document executed hereunder to Borrower, as applicable, upon request; and
(viii) enter on the premises of Borrower in order to exercise any of Bank's
rights and remedies.  The appointment of Bank as attorney-in-fact is coupled
with an interest and is irrevocable. Bank agrees not to exercise the rights
granted in this Section 3.02 until after the occurrence of an Event of Default.
 
3.03 No Duty of Bank. Bank shall have no duty as to the collection or protection
of the Pledged Mortgage Paper nor as to the preservation of any rights
pertaining thereto. Borrower hereby releases Bank from any claims, causes of
action and demands at any time arising out of the Pledged Mortgage Paper and its
use and/or any actions taken by Bank with respect thereto, and Borrower hereby
agrees to indemnify Bank and to hold Bank harmless from any and all such claims,
causes of action and demands, except for such claims, causes of action and
demands arising from Bank's gross negligence or willful misconduct.
 
 
6

--------------------------------------------------------------------------------

 
3.04 Collection of Pledged Mortgage Paper. Prior to the Bank exercising its
right to collect the Pledged Mortgage Paper pursuant to this Section 3.04,
Borrower shall collect with diligence all payments due under the Pledged
Mortgage Paper. After the occurrence of an Event of Default, Borrower shall, at
the request of Bank, notify the account debtors of the Pledged Mortgage Paper
provided for in this Agreement and direct such account debtors to make all such
payments directly to Bank. Bank itself may at any time after the occurrence of
an Event of Default, so notify the account debtors and/or collect payments due
under the Pledged Mortgage Paper.
 
3.05 Perfection and Protection of Liens and Security Interest. Borrower will
from time to time deliver to Bank any financing statements, continuation
statements, extension agreements and other documents, properly completed and
executed (and acknowledged when required) by Borrower in form and substance
satisfactory to Bank for the purpose of perfecting, confirming, or protecting
Bank's security interest and other rights in the Pledged Mortgage Paper and the
Collateral.
 
3.06 Notice of Assignment. All Pledged Mortgage Paper and all promissory notes,
instruments, documents and other agreements entered into by Borrower and
covering any of the use or proceeds of Pledged Mortgage Paper shall contain (by
way of stamp or other means satisfactory to Bank) the following language: “PAY
TO THE ORDER OF UNITED TEXAS BANK, WITH FULL RECOURSE.”
 
3.07 Rights in Property Held by the Bank. As further security for the prompt
satisfaction of all Obligations, the Borrower hereby assigns, transfers, and
sets over to the Bank all of its right, title, and interest in and to, and
grants the Bank a lien on and a security interest in, all amounts that may be
owing, from time to time, by the Bank to the Borrower in any capacity,
including, but without limitation, any deposit or other account with the Bank,
which lien and security interest shall be independent of, and in addition to,
any right of set-off that the Bank has hereunder or otherwise, excluding escrow
accounts.
 
3.08 Priority of Liens. The foregoing liens and security interest in favor of
Bank shall be first and prior liens and security interests.
 
3.09 Financing Statements, Assignments and Deeds of Trust.
 
(A) The Borrower will:
 
(1) Join with the Bank in executing such financing statements (including
amendments thereto and continuation statements thereof), Assignments and any
other collateral documents in form satisfactory to the Bank as the Bank, from
time to time, may specify;
 
(2) Pay, or reimburse the Bank for paying, all costs and taxes of filing or
recording the same in such public offices as the Bank may designate; and
 
(3) Take such other steps as the Bank, from time to time, may direct to perfect,
to the satisfaction of the Bank, the Bank's interest in the Pledged Mortgage
Paper and the Collateral.
 
 
7

--------------------------------------------------------------------------------

 
3.10 Mortgage Paper Draw Agreements. No Draw will be submitted, processed or
approved until all of the following special conditions relating to the Draw have
been satisfied:
 
(A) Bank has approved the form/content of any and all Mortgage Paper to be
pledged to the Bank;
 
(B) Such Pledged Mortgage Paper has been assigned to Bank as follows:
 
(1) Borrower has executed an Assignment of Note and Lien (Exhibit “P”) for each
County in which the Mortgage Paper is located, assigning the Mortgage Paper to
Bank;
 
(2) the original promissory notes evidencing the indebtedness have been
delivered and endorsed by Borrower to Bank with full recourse against Borrower
with such endorsement being evidenced by an Allonge to Secured Promissory Note
(Exhibit “Q”) affixed to each promissory note, and executed by Borrower in
form/content acceptable to Bank; and


(3) the deeds of trust (collectively the “Mortgages”) securing payment of such
Pledged Mortgage Paper have been transferred to Bank;
 
(C) Borrower has delivered a Request for an Advance (Exhibit “R”) and a
Borrowing Base Certificate (Exhibit “O”) in form/content acceptable to Bank;
 
(D) Borrower has delivered an Estoppel Certificate (Exhibit “S”) in form/content
acceptable to Bank for each Pledged Mortgage Paper;
 
(E) Borrower has delivered a Notice Letter (Exhibit “T”) in form/content
acceptable to Bank for each Pledged Mortgage Paper to be held by Bank until an
occurrence of Event of Default;
 
(F) evidence that each of the Mortgages is an insured first lien has been
delivered to Bank (including the commitment for the mortgagee title insurance
policies binders, the pro forma mortgage title insurance policies, or the
original mortgage title insurance policies together with such endorsements as
Bank may deem necessary showing Borrower as the fee simple owner of the
property, free and clear of liens) for each Pledged Mortgage Paper;
 
(G) Evidence that each the real properties described in each of the Mortgages
has been insured against loss by fire and other casualty in the full amount of
the indebtedness secured by such Mortgages has been submitted to Bank, and Bank
is shown as a loss payee in such policies, as its interests may appear;
 
(H) Borrower has submitted to Bank appraisals relating to the properties
described in such Mortgages, and, if the Bank rejects any such appraisals for
any reason, in its sole discretion, Borrower shall obtain a current appraisal of
any such property, which is deemed satisfactory by the Bank;
 
(I) Borrower has submitted to Bank such evidence of such environmental safety
and soundness as Bank may request regarding any of the properties described in
the Mortgages;
 
 
8

--------------------------------------------------------------------------------

 
(J) Evidence acceptable to Bank is provided establishing that no Pledged
Mortgage Paper comprising the Borrowing Base is more than sixty (60) days past
due or is otherwise out of compliance with the Borrowing Base qualifications,
and that the outstanding principal balance of the Loan does not exceed the
Borrowing Base;
 
(K) Borrower shall have delivered to Bank a Pledged Mortgage Paper Checklist
(Exhibit “U”) in form/content acceptable to Bank for each Pledged Mortgage
Paper, accompanied by all items listed on such Pledged Mortgage Paper Checklist;
 
(L) All Pledged Mortgaged Paper shall contain (by way of stamp or other means
satisfactory to Bank) the language required by Section 3.06; and
 
(M) No Event of Default has occurred hereunder.


3.11 Real Property Described in the Mortgage Paper. Bank does not make any
warranties or representations, expressed or implied with respect to the Pledged
Mortgage Paper or the real property securing the Pledged Mortgage Paper or its
quality, marketability fitness, suitability, or condition; and, Borrower agrees
that, except for claims, losses, damages, liabilities and expenses of any kind
arising from Bank's gross negligence or willful misconduct, Bank is not
responsible for (and Borrower indemnifies Bank against) any claim, loss, damage,
liability or expense of any kind incurred by Bank arising directly or remotely
from such real property and/or Pledged Mortgage Paper or any sale, disposition,
use, inadequacy, defect or deficiency thereof.
 
SECTION IV.  COVENANTS, REPRESENTATIONS AND WARRANTIES
OF BORROWER AND GUARANTOR
 
4.01 Agreements. To induce the Bank to enter into this Agreement, the Borrower
and Guarantor jointly and severally represent and warrant to and covenant with
the Bank as follows:
 
(A) The Borrower is a limited partnership duly organized, validly existing, and
in good standing under the laws of the State of Delaware.
 
(B) Borrower is not directly or indirectly controlled by, or acting on behalf
of, any person which is an “Investment Company”, within the meaning of the
Investment Company Act of 1940, as amended.
 
(C) Borrower and Guarantor are not in default with respect to any of their
existing indebtedness and the making and performance of this Agreement, the
Note, the Guaranty, and the other Loan Documents will not (immediately or with
the passage of time, the giving of notice, or both):
 
(1) Violate the documents of formation or constitution of the Borrower or
Guarantor, or violate any laws or result in a default under any contract,
agreement, or instrument to which the Borrower or the Guarantor are a party or
by which the Borrower, the Guarantor or their respective properties are bound;
or
 
(2) Result in the creation or imposition of any security interest in, or lien or
encumbrance upon, any of the assets of the Borrower except in favor of the Bank.
 
 
9

--------------------------------------------------------------------------------

 
(D) Borrower (and Guarantor, to the extent applicable to it) has the power and
authority to enter into and perform this Agreement, the Note, and the other Loan
Documents, and to incur the obligations herein and therein provided for, and has
taken all actions necessary to authorize the execution, delivery, and
performance thereof.


(E) This Agreement, the Note, and the other Loan Documents are, or when
delivered will be, valid, binding and enforceable in accordance with their
respective terms.
 
(F) Except as otherwise shown herein, there is no pending order, notice, claim,
litigation, proceeding, or investigation against or affecting the Borrower or
Guarantor, whether or not covered by insurance, that would or could materially
or adversely affect the financial condition or business prospects of the
Borrower or Guarantor if adversely determined.
 
(G) As of the Effective Date, except for any other indebtedness owed by Borrower
to Bank, the Borrower has no material indebtedness of any nature, including, but
without limitation, liabilities for taxes and any interest or penalties relating
thereto, except the extent disclosed in Borrower's financial statement or
disclosed in, or permitted by, this Agreement.
 
(H) Borrower understands that Borrower only may collect monthly installments due
on the Pledged Mortgage Paper as they mature monthly and then only for so long
as an Event of Default has not occurred. All amounts, if any, representing
principal prepayments or payoffs and all amounts, if any, collected by Borrower
after the occurrence of any Event of Default represent trust funds which are
assigned and belong to Bank and which are to be immediately delivered to the
Bank, and any retention of such funds by Borrower after the occurrence of an
Event of Default shall be deemed a conversion by Borrower of Bank's property,
ipso facto.
 
(I) Borrower will take all actions and pay all costs to keep and maintain the
validity, enforceability, security, priority and collectability of the Pledged
Mortgage Paper and the Collateral, and will pay all other amounts which may be
necessary or desirable to preserve, maintain and protect Bank's interest in the
Pledged Mortgage Paper and the Collateral. Borrower will payor reimburse Bank
for all costs incurred by Bank to document, protect and enforce the Loan
including legal fees, mortgage title insurance, etc.
 
(J) Bank shall have all rights, benefits and remedies provided in the Loan
Documents as well as those provided by law and may (but is not obligated to)
perform any act or pay any amount which Borrower is required and fails to payor
perform, as the case may be, at the cost and for the account of the Borrower;
and, Borrower agrees to reimburse Bank upon demand for any and all such
expenditures, together with interest thereon at the highest lawful contract rate
together with all cost of collection.
 
(K) Borrower and Guarantor will take all necessary action to prevent the
occurrence of any default/dispute under any agreement or obligation between
Borrower or Guarantor and any other persons or entities in connection with any
matter including but not limited to the Pledged Mortgage Paper, the Collateral,
or any part thereof.


(L) To the best of Borrower's knowledge, no hazardous substances or solid wastes
have been disposed of or otherwise released on or to any of the properties
described in the Mortgages securing the Pledged Mortgage Paper. The terms
“hazardous substance” and “release” shall have the meanings specified in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, (“CERCLA”), and the terms “solid waste” and “disposal” (or “disposed”)
shall have the meanings specified in the Resource Conservation and Recovery Act
6f 1976, as amended, (“RCRA”); provided, to the extent that the laws of the
State of Texas establish a meaning for hazardous substance,” “release,” “solid
waste,” or “disposal” which is broader than that specified in either CERCLA or
RCRA, such broader meaning shall apply.
 
 
10

--------------------------------------------------------------------------------

 
(M) Borrower and Guarantor indemnify Bank against any loss to Bank, including
without limitation attorney's fees and costs of site investigation and cleanup,
incurred by or imposed on Bank as a result of any use, handling, storage,
transportation, or disposal of hazardous or toxic materials on or about any
property described in the liens or installment contracts for deed comprising the
Pledged Mortgage Paper. This indemnity at the election of Bank shall survive
repayment of the Loan and shall continue as long any risk of loss or liability
by Bank exists.
 
(N) As additional security for the punctual payment and performance of the Note,
and as part of the security therefor, Borrower hereby grants to Bank a security
interest, and a pledge and assignment of, any and all money, property, deposit
accounts, accounts, securities, documents, chattel paper, claims, demands,
instruments, items or deposits of the Borrower, now held or hereafter coming
within Bank's custody or control, including without limitation, all certificates
of deposit and other depository accounts whether such have matured or the
exercise of Bank's rights result in loss of interest or principal or other
penalty on such deposits, but excluding deposits subject to tax penalties if
assigned and excluding escrow accounts. Without prior notice or demand upon the
Borrower, Bank may exercise its rights granted above at any time when a default
has occurred. Bank's rights and remedies under this paragraph shall be in
addition to and cumulative of any other rights or remedies at law and equity
including, without limitation, any rights of set-off to which Bank may be
entitled.
 
(O) Borrower and Guarantor will give immediate written notice to the Bank of (1)
any default of Borrower or Guarantor hereunder; (2) any litigation or proceeding
in which it is a party if any adverse decision therein would require it to pay
more than $50,000.00 or deliver assets the value of which exceeds such sum
(whether or not the claim is considered to be covered by insurance); (3) the
institution of any other suit or proceeding involving it that might materially
and adversely affect its operation financial condition, property, or business
prospects; and (4) any contingent liabilities in accordance with generally
accepted accounting principles, consistently applied (“GAAP”). Notwithstanding
anything in the foregoing sentence to the contrary, Guarantor shall not be
required to provide the information set forth in this Section 4.01(0) to the
Bank if such information is considered nonpublic information under the
regulations of the Securities and Exchange Commission and the disclosure of such
nonpublic information would result in a violation of the regulations of the
Securities and Exchange Commission.
 
(P) Borrower shall not incur any indebtedness, directly or indirectly, in excess
of $1,000,000.00, other than indebtedness owed by Borrower to Bank and trade
debt incurred and paid in the ordinary course of business, and Borrower shall
not assign, pledge, grant any security interests or liens in or otherwise
transfer or encumber any of the Mortgage Paper or the Collateral now owned and
held or subsequently acquired by Borrower; it being the intent of this provision
that although the Bank shall not have a direct lien or security interest in the
Mortgage Paper which is not or does not become Pledged Mortgage Paper, such
unpledged Mortgage Paper shall constitute a secondary source of repayment of the
Loan, and the continued availability of such unpledged Mortgage Paper
constitutes a material inducement for the Bank to make and advance the Loan.
 
 
11

--------------------------------------------------------------------------------

 
(Q) Borrower currently has and shall maintain at all times throughout the term
hereof, a minimum Tangible Net Worth of $l,000,000.00, as determined in
accordance with the audited financial statements of Borrower based upon GAAP.
The term “Tangible Net Worth” means net worth minus intangible assets.
 
(R) Guarantor currently has and shall maintain at all times throughout the term
hereof, a minimum Tangible Net Worth of $20,000,000.00, as determined in
accordance with the audited financial statements of Borrower based upon GAAP.
 
(S) Borrower and/or Guarantor currently has and shall maintain at all times
throughout the term hereof, a minimum balance of $1,500,000 in deposit accounts
with Bank measured on a rolling ninety (90) day average basis.  Upon the
occurrence of an Event of Default, Borrower or Guarantor shall immediately
deposit a minimum of $3,400,000 in deposit accounts with Bank (inclusive of the
$1,500,000 in deposit accounts referenced above) measured on a rolling ninety
(90) day average basis which shall be automatically pledged to Bank as further
security for the Loan.  To evidence said pledge, Borrower and/or Guarantor shall
execute and deliver to Bank one or more security agreement(s) and assignment(s)
to Bank with respect to said deposit accounts.
 
(T) Borrower owns clear title to all Mortgage Paper free and clear of any liens
or security interests, except for the liens and security interests of Bank. The
Mortgage Paper is payable to the order of Borrower prior to endorsement of same
to Bank.
 
(U) Borrower currently has and shall maintain at all times throughout the term
hereof, a minimum “Debt Service Coverage Ratio” of at least 1.25 to 1. “Debt
Service Coverage Ratio” means [net income plus all non-cash charges plus
interest expense less dividends and distributions] divided by [interest expense
and current maturities of all indebtedness of Borrower] (as those terms are
defined in GAAP). The Debt Service Coverage Ratio shall be tested on a quarterly
basis in conjunction with the delivery of Borrower's financial statements.
 
(V) Upon the occurrence of an Event of Default Borrower will not declare or pay
any dividends, distributions, or make any other payment on account of its
partnership interests, or redeem, purchase or retire any of its partnership
interests, or grant or issue any new partnership interests or any warrant, right
or option pertaining to its partnership interests, without the prior written
consent of Bank.
 
(W) Except to acquire or originate Mortgage Paper, Borrower will not, directly
or indirectly, make any advance, loan, extension of credit, or capital
contribution to or investment in, or purchase, any stock, bonds, notes,
debentures, or other securities of, any third party.
 
(X) Borrower shall not transfer, sell, lease, assign, or otherwise dispose of
any of its assets other than in the ordinary course of its business.


(Y) Borrower shall not (i) change its current management structure without the
prior written consent of Bank; (ii) allow, consent or permit any partner of
Borrower to sell, assign, transfer, convey, pledge, mortgage, encumber or grant
a security interest in any of the membership interests in Borrower, without the
prior written consent of Bank, or (iii) engage in any other business other than
the businesses in which Borrower is engaged in as of the Effective Date.
 
 
12

--------------------------------------------------------------------------------

 
(Z) Borrower will obtain and maintain casualty and business interruption
insurance and such other insurance policies as may be specified by Bank, upon
and relating to Borrower's business, all in such amounts and with such insurance
carriers as may be specified by Bank from time to time.
 
(AA) Borrower will keep and maintain full and accurate accounts and records of
its operations according to general accounting principles consistently applied.
 
4.02 Survival. All of the covenants representations and warranties set forth in
Section 4.01 shall survive until all Obligations are satisfied in full and there
remain no outstanding Commitments hereunder; and, in the case of subparagraph
4.01(M), such indemnity will remain in effect for so long as the risk of loss to
be indemnified against exists.
 
SECTION V.  DEFAULT
 
5.01 Events of Default.  The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder:
 
(A) The Borrower or Guarantor shall fail to pay when due any installment of
principal or interest or fee payable hereunder or under the Note, the Guaranty,
or any of the other Loan Documents, and such failure continues for ten (10) days
after the date such payment was due;
 
(B) The Borrower or Guarantor shall fail to observe or perform any other
obligation to be observed or performed by them hereunder or under any of the
Loan Documents (which does not otherwise include the payment of the monetary
obligations covered by Section 5.01(A) above), and such failure shall continue
for twenty (20) days after written notice of same is sent to Borrower;
 
(C) The Borrower shall fail to pay any indebtedness due any third persons, and
such failure shall continue beyond any applicable grace period, or the Borrower
shall suffer to exist any other event of default under any agreement binding the
Borrower;
 
(D) Any financial statement, representation, warranty, or certificate made or
furnished by or with respect to Guarantor or Borrower to the Bank in connection
with this Agreement, or as an inducement to the Bank to enter into this
Agreement, or in any separate statement or document delivered or to be delivered
to the Bank hereunder, shall be materially false, incorrect, or incomplete when
made;
 
(E) The dissolution of Borrower or Guarantor, or Borrower shall admit its
inability to pay its debts as they mature or shall make an assignment for the
benefit of itself or any of its creditors;
 
(F) Proceedings in bankruptcy, or for reorganization of the Borrower or
Guarantor, or for the readjustment of any of their respective debts under the
Bankruptcy Code, as amended, or any part thereof, or under any other laws,
whether state or federal, for the relief of debtors, now or hereafter existing,
shall be commenced against or by the Borrower or Guarantor and, except with
respect to any such proceedings instituted by the Borrower, shall not be
discharged within thirty (30) days of their commencement;
 
(G) The occurrence of a material adverse change in the financial condition of
either the Borrower or the Guarantor;
 
 
13

--------------------------------------------------------------------------------

 
(H) The occurrence of any event or the existence of any condition directly or
indirectly involving Borrower, Guarantor or any other parties now or hereafter
liable for the payment of the Loan which, in Bank’s judgment, would impair the
Loan or otherwise render Bank insecure; or
 
(J) The sale, transfer or assignment of any of the assets or properties of the
Borrower or the Guarantor except for sales, transfers or assignments of
individual assets or properties in the ordinary course of business and for
equivalent value received.
 
5.02 Acceleration. Immediately, at the option of Bank and without notice, upon
the occurrence of an Event of Default all obligations, whether hereunder or
otherwise, including without limitation the entire outstanding principal balance
of the Note and all accrued but unpaid interest thereon, shall immediately
become due and payable without further action of any kind.
 
5.03 Servicing Rights. Upon the occurrence of an Event of Default Bank will have
the ability to take over and control all servicing rights for the Pledged
Mortgage Paper.
 
5.04 Remedies. After any acceleration, as provided for in Section 5.02, the Bank
shall have, in addition to the rights and remedies given it by this Agreement
and the Loan Documents, all those allowed by all applicable laws, including, but
without limitation, the Uniform Commercial Code.
 
5.05 Notice Letter. Immediately, at the option of Bank and without notice, upon
the occurrence of an Event of Default Bank shall have the right to send the
Notice Letter attached hereto as Exhibit “T” to each account debtor of Pledged
Mortgage Paper. Bank agrees that it will not mail the executed Notice Letter for
each Pledged Mortgage Paper until the occurrence of an Event of Default.
 
SECTION VI. PARTIAL RELEASE'S (REASSIGNMENT) AGREEMENTS
 
6.01 Partial Release. Bank may from time to time without obligation partially
release its liens and security interests against the Pledged Mortgage Paper,
(i.e. Bank will reassign without warranty or recourse the Pledged Mortgage
Paper) under the following agreements:
 
(i) no Event of Default is pending or threatened under the Loan Documents;
 
(ii) such partial release is documented, recorded and otherwise accomplished
without cost to Bank;  and
 
(iii) such partial release does not (a) cause Borrower to be out of compliance
with the Borrowing Base (as evidenced by a Borrowing Base Certificate duly
completed and executed by Borrower delivered by Borrower to Bank, which
Borrowing Base Certificate gives effect to the proposed partial release) or any
financial covenant set forth in this Agreement, or (b) otherwise cause an Event
of Default to occur.
 
6.02. Release. If the Loan is paid in full and Bank has no further obligation to
make advances hereunder, Bank will release its liens and security interests
against the Pledged Mortgage Paper, (i.e. Bank will reassign without warranty or
recourse the Pledged Mortgage Paper).



 
37599.2/328371v5
Revolving Loan Agreement – United Texas Bank, as Bank and UDF IV Finance I, L.P.
as Borrower
 
14

--------------------------------------------------------------------------------

 

 
SECTION VII.  MISCELLANEOUS
 
7.01 Construction.  The provisions of this Agreement shall be in addition to
those of any guaranty, security agreement, note, or other evidence of liability
now or hereafter held by the Bank, all of which shall be construed as
complementary to each other. Nothing herein contained shall prevent the Bank
from enforcing any or all other guaranty, pledge or security agreements, notes,
or other evidences of liability in accordance with their respective terms.
 
7.02 Further Assurance. From time to time, the Borrower and Guarantor will
execute and deliver to the Bank such additional documents and will provide such
additional information, including but not limited, to supplementary Financial
Statements information as the Bank may reasonably require to carry out the terms
of this Agreement and be informed of the status and affairs of the Borrower and
Guarantor (the “Additional Information”). The Additional Information provided by
Guarantor to Bank shall be limited to the information that is set forth in all
reports Guarantor file with the Securities and Exchange Commission.
 
In particular, Borrower and Guarantor will furnish to Bank Financial Statements
in form/content acceptable to Bank, as follows:


Borrower


Monthly Status Reports on Pledged Mortgage Paper;


Borrowing Base Certificates Monthly and upon any Request for an Advance being
delivered to Bank;


Audited Annual Financial Statements;


Quarterly Financial Statements prepared by Borrower;


Proof of Insurance on underlying real properties;


Annual Tax Return; and


Direct Verification of Outstanding Balance of Residential Pledged Paper.


Guarantor


Annual Financial Statements


Annual Tax Return


Annual 10-K Report.


 
15

--------------------------------------------------------------------------------

 
The annual financial statements of Borrower and Guarantor will be furnished to
Bank within one hundred twenty (120) days after the end of each fiscal year of
Borrower and Guarantor, beginning with the fiscal year most recently ended, and
will be audited by such party's certified public accountant. The quarterly
financial statements of Borrower will be furnished to Bank within forty-five
(45) days after January 1, April 1, July 1, and October 1 of each year,
beginning October 1, 2010, and will be reviewed by such party's certified public
accountant. The monthly status reports on Pledged Mortgage Paper shall be
furnished to Bank within ten (10) days after the end of each calendar month and
shall contain (i) the outstanding balance and payment history of each Pledged
Mortgage Paper, (ii) any sales of the Mortgaged Property securing such Pledged
Mortgage Paper in the past month, including the date of sale and the purchase
price paid, (iii) pending and contracted sales of the Mortgaged Property
securing such Pledged Mortgage Paper, including the anticipated date of sale and
the purchase price to be paid, and (iv) and any material trends, developments or
events reasonably expected to affect such Mortgaged Property. The direct
verification of outstanding balance of Pledged Mortgage Paper as evidenced by
Borrower’s books and records shall be furnished to Bank within ten (10) days
after January 1 and June 1 of each year, beginning January 1, 2011. The
statements delivered to Bank pursuant to this Agreement will be prepared in
accordance with generally accepted accounting principles and in form acceptable
to Bank and will include, inter alia complete contingent liability information,
cash flow reports and income and expense statements. In addition, Borrower and
Guarantor will furnish Bank copies of their current (filed) income tax returns
and future returns within thirty (30) days after filing the same with the
Internal Revenue Service, during the term of the Loan. Guarantor will also
furnish Bank a copy of its annual 10-K Report within thirty (30) days after
filing the same with the Securities and Exchange Commission.
 
7.03 Enforcement and Waiver by the Bank. The Bank shall have the right at all
times to enforce the provisions of this Agreement and the Loan Documents in
strict accordance with the terms hereof and thereof, notwithstanding any conduct
or custom on the part of the Bank in refraining from so doing at any time or
times. The failure of the Bank at any time or times to enforce its rights under
such provisions, strictly in accordance with the same, shall not be construed as
having created a custom in any way or manner modified or waived the same. All
rights and remedies of the Bank are cumulative and concurrent and the exercise
of one right or remedy shall not be deemed a waiver or release of any other
right or remedy. In the event and to the extent, if any, that Borrower is
indebted to Bank under any obligation arising prior to the execution of this
Loan Agreement (“Prior Indebtedness”), Borrower agrees that Borrower has no
off-sets, defense or counterclaims to payment of the Prior Indebtedness.
 
7.04 Future Advances Secured. The Pledged Mortgage Paper mentioned herein
secures and enforces the payment of the Obligations including but not limited to
all sums advanced by Bank to Borrower pursuant to the Note.
 
7.05 Expenses of the Bank. The Borrower will, on demand, reimburse the Bank for
all expenses, including the reasonable fees and expenses of legal counsel for
the Bank, incurred by the Bank in connection with the preparation,
administration, amendment, modification, or enforcement of this Agreement and
the Loan Documents and the collection or attempted collection of the Note.
 
7.06 Notices. Any notices or consents required or permitted by this Agreement
shall be in writing and shall be deemed delivered if delivered in person or if
sent by certified mail postage prepaid, return receipt requested to the parties
at their address shown by their names below, unless such address is changed by
written notice hereunder.
 
7.07 Waiver Release and Indemnity by the Guarantor and Borrower. To the maximum
extent permitted by applicable laws, each of the Guarantor and the Borrower:
 
(A) Waives (1) protest of all commercial paper at any time held by the Bank on
which the Borrower is in any way liable; (2) except as the same may herein be
specifically granted, notice of acceleration and of intention to accelerate; and
(3) notice and opportunity to be heard, after acceleration before exercise by
the Bank of the remedies of self-help, set-off; or of other summary procedures
permitted by any applicable laws or by any agreement with the Guarantor or
Borrower, and, except where required hereby or by any applicable laws, notice of
any other action taken by the Bank;
 
 
16

--------------------------------------------------------------------------------

 
(B) Releases the Bank and its officers, attorneys, agents, and employees from
all claims for loss or damage caused by any act or omission on the part of any
of them except for willful misconduct and gross negligence; and
 
(C) Indemnifies Bank against any loss, claim, cost, damage or liability incurred
by Bank in connection with or arising from any failure, breach or default of any
statement, warranty, agreement, obligation or agreement of Borrower or Guarantor
contained herein or made/delivered to Bank in connection herewith without regard
to any act or omission of Bank and waives trial by jury.
 
7.08 Applicable Law. This Agreement is entered into and performable in Dallas,
Dallas County, Texas and shall be subject to and construed and enforced in
accordance with the laws of the State of Texas.
 
7.09 Binding Effect. Assignment and Entire Agreement.  This Agreement shall
inure to the benefit of; and shall be binding upon, the respective successors
and permitted assigns of the parties hereto. The Borrower has no right to assign
any of its rights or obligations hereunder without the prior written consent of
the Bank.  This Agreement, including any Exhibits hereto, all of which are
hereby incorporated herein by reference, and the documents executed and
delivered pursuant hereto, constitute the entire agreement between the parties
and may be amended only by a writing signed on behalf of each party.
 
7.10 Severability.  If any provision of this Agreement shall be held invalid
under any applicable laws, such invalidity shall not affect any other provision
of this Agreement that can be given effect without the invalid provision, and to
this end, the provisions hereof are severable.
 
7.11 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.
 
7.12 Controlling Interpretation.  The other Loan Documents delivered pursuant to
or in connection with this Agreement shall supplement and be in addition to the
terms and provisions of this Agreement. If an inconsistency of provisions should
exist between any of the Loan Documents, the interpretation of such provision
most favorable to Bank, as Bank shall determine in its sole discretion, shall
control.
 
7.13 RELIEF FROM AUTOMATIC STAY.  AS A MATERIAL INDUCEMENT AND AS FURTHER
CONSIDERATION TO INDUCE LENDER TO MAKE THE LOAN, BORROWER AND GUARANTORS HEREBY
STIPULATE, AGREE, CONSENT TO AND ACKNOWLEDGE THAT IN THE EVENT THAT A PROCEEDING
UNDER TITLE 11 OF THE U.S. CODE IS COMMENCED, EITHER VOLUNTARY OR INVOLUNTARY,
BY OR AGAINST BORROWER OR GUARANTORS, LENDER IS ENTITLED TO IMMEDIATE RELIEF
FROM ANY AUTOMATIC STAY IMPOSED UNDER SECTION 362 OF TITLE 11 OF THE U.S. CODE,
AS AMENDED, OR OTHERWISE, ON OR AGAINST THE EXERCISE OF THE RIGHTS AND REMEDIES
OTHERWISE AVAILABLE TO LENDER, WITHOUT REQUIRING LENDER TO FILE A MOTION FOR
RELIEF FROM THE AUTOMATIC STAY. IN ADDITION TO THE FOREGOING, BORROWER AND
GUARANTORS FURTHER STIPULATE, AGREE AND ACKNOWLEDGE THAT NEITHER BORROWER NOR
GUARANTORS SHALL OPPOSE OR OBJECT TO LENDER'S MOTION FOR RELIEF FROM ANY
AUTOMATIC STAY OR ANY VALUATION OF THE PROPERTY SUBJECT TO THE AUTOMATIC STAY
CONDUCTED BY LENDER.


 
17

--------------------------------------------------------------------------------

 
7.14 WAIVER OF JURY TRIAL. IN THE EVENT LITIGATION SHOULD ARISE OUT OF THE
TRANSACTIONS CONTEMPLATED BY ANY OF THE LOAN DOCUMENTS OR ANY OTHER MATTER
RELATED THERETO WHATSOEVER OR IN CONNECTION WITH ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OR INACTIONS BY
LENDER, IT IS HEREBY STIPULATED AND AGREED BY BORROWER AND GUARANTORS THAT
BORROWER AND GUARANTORS SHALL WAIVE AND DO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ALL RIGHTS TO DEMAND A TRIAL OF ANY SUCH MATTER BY OR BEFORE
A JURY. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO COMMIT TO MAKE THE
LOAN.
 
THIS WRITTEN LOAN AGREEMENT (AND ALL RELATED DOCUMENTS MENTIONED HEREIN OR
PREPARED OR APPROVED IN WRITING BY BANK CONCURRENTLY HEREWITH, INCLUDING THE
NOTE) REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
[End of text.  Signature pages to follow.]



 
37599.2/328371v5
Revolving Loan Agreement – United Texas Bank, as Bank and UDF IV Finance I, L.P.
as Borrower
 
18

--------------------------------------------------------------------------------

 

 
BANK:


UNITED TEXAS BANK




By:           
Name:           
Title:           




Address:  12222 Merit Drive, Suite 100/170
   Dallas, Texas 75251




BORROWER:


UDF IV FINANCE I, L.P.,
a Delaware limited partnership


By:           UDF IV Finance I Manager, LLC,
a Delaware limited liability company,
its General Partner


By:           United Development Funding IV,
a real estate investment trust organized under the laws of the State of
Maryland,
its Managing Member




By:           /s/ Hollis M. Greenlaw 
Hollis M. Greenlaw,
Chief Executive Officer


Address:  1301 Municipal Way, Suite 200
   Grapevine, Texas 76051




GUARANTOR:


UNITED DEVELOPMENT FUNDING IV,
a real estate investment trust organized under the laws of the State of Maryland




By:           /s/ Hollis M. Greenlaw 
Hollis M. Greenlaw,
Chief Executive Officer





 
37599.2/328371v5
Revolving Loan Agreement – United Texas Bank, as Bank and UDF IV Finance I, L.P.
as Borrower
 
19

--------------------------------------------------------------------------------

 
